DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on March 30, 2021.  Claims 1-32 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on April 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent No. 10,395,288, has been reviewed and is accepted.  


Allowable Subject Matter
Currently claims 1-32 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…the private market unit further comprising an offer repository storing one or more offers of products or services with privacy levels attached to each offer from the one or more selling parties, wherein the privacy level of each offer is selected from a decision matrix, the decision matrix having a privacy level of the product or service parameter being one of public, network private and private and a relationship level of requestor being one of owner, network partner and not a network partner wherein the private level attached to each offer is determined based on the privacy level of the product or service parameter and the relationship level of requestor”

Kuehr-McLaren discloses an offer repository storing one or more offers of products or services with a privacy level attached to each offer from the one or more selling parties (Kuehr-McLaren: paragraph [0026] discloses where sellers submit offers and buyers submit requests so that sellers and buyers with mutual interests can locate each other, Figure 4 illustrates Seller Privacy Policies).  PTO 892 Reference U discloses RFID-tagged products with privacy levels.  Neither Kuehr-McLaren, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious the private market unit further comprising an offer repository storing one or more offers of products or services with privacy levels attached to each offer from the one or more selling parties, wherein the privacy level of each offer is selected from a decision matrix, the decision matrix having a privacy level of the product or service parameter being one of public, network private and private and a relationship level of requestor being one of owner, network partner and not a network partner wherein the private level attached to each offer 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625